Filed 6/7/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 110







State of North Dakota, County of Cass,

ex rel., and Nicole Angelic Brien and

C.A.B., a minor child,                                                                                        Plaintiffs

   ----------------------------------------

State of North Dakota,

County of Cass, ex rel., 		Appellee



v.



Travis Darwin Nelson, 		Defendant and Appellant







No. 20110377







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Sarah E. Cannon, Special Assistant Attorney General, 151 South 4th Street, Suite 101, P.O. Box 5756, Grand Forks, ND 58206, for appellee; on brief.



Travis Darwin Nelson, self-represented, 2521 Circle Drive, Jamestown, ND 58401, defendant and appellant; on brief.

State v. Nelson

No. 20110377



Per Curiam.

[¶1]	Travis Nelson appeals from a district court order denying his motion to dismiss an administrative lien on his prisoner spending accounts held by the North Dakota Department of Corrections and Rehabilitation (“DOCR”).  The lien was filed by the High Intensity Enforcement Unit (“HIEU”) of Child Support Enforcement.  On appeal, Nelson argues the HIEU and the DOCR violated state law by entering into an agreement under the Administrative Agencies Practice Act to enforce an administrative action upon an inmate.  Nelson also claims the district court erred in denying his motion to dismiss the lien with prejudice and by affirming the administrative lien on his prisoner spending accounts.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).  
See
 
Parizek v. Parizek
, 2012 ND 103, ¶ 1 (affirming an administrative enforcement action placing a lien for past-due child support on personal property held by the DOCR).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring